In an action to recover damages for breach of contract, plaintiffs appeal (1) from an order of the Supreme Court, Queens County, dated November 16, 1976, which denied their motion (a) for leave to serve an amended complaint and (b) to remove the action to the Supreme Court and (2) as limited by their brief, so much of an order of the same court, dated April 1, 1977, as, upon reargument, adhered to the prior determination. Order dated November 16, 1976 dismissed as academic. That order was superseded by the order made upon reargument. Order dated April 1, 1977, affirmed insofar as appealed from. Respondents are awarded one bill of $50 costs and disbursements to cover both appeals. Under the circumstances presented, the Special Term did not abuse its discretion in denying plaintiffs’ motion, which, in effect, sought to increase the ad damnum clause of their complaint (see Ferrari v Paramount Plumbing & Heating Co., 20 AD2d 878; Koi v P.S. & M. Catering Corp., 15 AD2d 775). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.